Case: 10-60434 Document: 00511436253 Page: 1 Date Filed: 04/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 6, 2011
                                     No. 10-60434
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ZHU DI ZHANG,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A077 316 786


Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Zhu Di Zhang, a native and citizen of China, petitions for review of the
Board of Immigration Appeals’ (BIA) denial, as untimely, of his motion to reopen
removal proceedings.        Conceding that motion was filed outside the 90-day
limitation period, Zhang contends the BIA abused its discretion by concluding
he failed to demonstrate changed circumstances in China, justifying a
reasonable fear of persecution and thereby satisfying an exception to the
limitation period. See 8 C.F.R. § 1003.2(c)(2). Zhang maintains: his joining a

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60434 Document: 00511436253 Page: 2 Date Filed: 04/06/2011

                                 No. 10-60434

political group in the United States, that opposes the Chinese government, is a
changed condition in China because of the Chinese government’s awareness of
his new political activism.
      Our court has jurisdiction over the BIA’s denial of an untimely motion to
reopen deportation proceedings where petitioner files a motion “seeking to avail
himself of the exception for ‘changed circumstances’ under 8 C.F.R.
§ 1003.2(c)(3)(ii)”. Panjwani v. Gonzales, 401 F.3d 626, 632 (5th Cir. 2005).
Denial of a motion to reopen is reviewed under a highly deferential abuse-of-
discretion standard. Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000).
      The BIA’s denial of Zhang’s untimely motion was not an abuse of
discretion. Zhang was required to show changed country conditions arising in
China to overcome the 90-day limitation period for his motion. See 8 C.F.R.
§ 1003.2(c)(3)(ii). Zhang’s assertion that he feared persecution for his pro-
democracy activism in this country was based on changes in his personal
circumstances, not changed conditions in China, and does not satisfy the
requirement for an exception for untimely motions to reopen. See In re C-W-L-,
24 I. & N. Dec. 346, 349-50 (BIA 2007).
      DENIED.




                                       2